qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-145990-01 date legend taxpayer company the brand card dear this responds to your letter dated date supplemented by correspondence on date date date date date and date in which you request rulings related to sec_61 and sec_170 of the internal_revenue_code issues your ruling_request presents the following issues does taxpayer as a company cardholder make a charitable_contribution under sec_170 when a rebate - a percentage of the price of an item less an administration fee purchased with a company card at a participating merchant - is transferred to a qualified charitable_organization in what tax_year can taxpayer claim a deduction under sec_170 for rebates transferred by company to a charitable_organization does sec_170 apply to amounts transferred by company to a charitable_organization does taxpayer realize income from participation in the program conclusion sec_1 if taxpayer using one of the procedures described in this ruling letter makes an affirmative election to donate merchant rebates to charity rather than receive them personally rebates transferred to charity pursuant to that election are charitable_contributions deductible by taxpayer to the extent provided by sec_170 unless and plr-145990-01 until taxpayer makes such an election the rebates even if they are transferred to charity are not charitable_contributions and are not deductible taxpayer is entitled to a charitable_contribution_deduction under sec_170 in the year that company transfers the rebate to charity taxpayer must be able to substantiate amounts of dollar_figure or more that are transferred in a lump sum from company to a particular charity the substantiation must be by a written acknowledgment from the recipient charity that satisfies the requirements of sec_170 the rebates are not includible in taxpayer’s gross_income whether they are donated to charity or retained personally facts taxpayer is an individual who itemizes deductions on schedule a of his federal_income_tax return taxpayer is the of company company is a for-profit corporation that has developed a brand-name affinity credit card program the program and owns intellectual_property and know-how in connection with the program company intends to implement the program by entering into agreements with banks merchants cardholders and charitable organizations eligible to receive deductible contributions under sec_170 of the internal_revenue_code charities company's program will use the brand-name affinity credit card the brand card to help charities raise funds in two ways through basis point donations made by issuing banks in connection with all general credit card purchases and through additional_amounts referred to for purposes of this ruling as rebates furnished by participating local and national retail merchants to company or its agent banks basis point donations bank basis point donations will be made as a fixed relatively small percentage of each credit card transaction cardholders will have the ability to designate a charity or charities to receive these donations and will be notified of the amounts of these donations in an annual or semi-annual statement statement however unlike rebates these amounts will not be available to cardholders and will not be deductible by cardholders as charitable_contributions for tax purposes explanations of the basis point component of the program and any statement furnished to cardholders showing the amount of their basis point donations will state that they are not deductible references to company in this discussion include its agent banks where applicable an annual fee may be charged to cardholders by the issuing bank and the annual fee if charged will be retained by the issuing bank and will not be a part of the revenue transferred to the charity plr-145990-01 rebates a in general in connection with the merchant rebate component of the program company will enter into contracts with individual merchants under which the merchants will transfer to company an agreed-upon percentage of the revenue generated by purchases made with the brand card company will inform cardholders of the percentage of the total purchase_price that each participating merchant will rebate and the program will offer cardholders the ability to make purchases either at the physical locations of merchants or over the internet after a sale by a participating merchant to a cardholder the agreed-upon rebate will be transferred from the merchant to company of this amount an administration fee will be retained by company the balance of the rebate will be held in a non-interest- bearing custodial_account maintained by company for a period of to days to allow for charge-backs returns and dispute resolution during this period cardholders who return merchandise or purchases will receive a credit on their account which will in turn reduce the applicable bank basis point donations and rebates to be contributed to the designated charity or charities within the later of days of the transaction or days after receipt of the funds the balance of the rebates will be distributed to a charity or charities or to the cardholder in accordance with the election procedures described below once funds are transferred to a charity the transfer is irreversible even in the event of a customer’s subsequent return of merchandise warranty claim or similar occurrence rebates associated with the item and already paid to a charity will not be returned to the cardholder company or the merchant cardholders who elect to donate rebates will receive nothing from company in exchange for the distribution of the rebates to their designated charity apart from the differences described in this ruling letter concerning the handling of basis points rebates and disclosures to cardholders taxpayer represents that cardholders who choose to donate rebates to charity and cardholders who choose to retain rebates personally will receive identical treatment with respect to the frequency and amount of rebates given special offers interest rates credit limits termination and other terms of service under sec_170 of the code no deduction is allowed for a charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution as described in sec_170 and sec_1_170a-13 of the income_tax regulations for cardholders who elect to donate 3no portion of the administration fees retained by company will be reported to cardholders as a charitable_contribution and no charitable_contribution_deduction will be allowed for these retained administration fees plr-145990-01 rebates to charity company intends to supply donee charitable organizations with information concerning the amounts of the cardholder’s contributions as well as the name and address of the cardholder so that charitable organizations will be able to provide the substantiation required by sec_170 in a timely manner company intends that the brand card will acquire participant cardholders in two ways direct solicitation by participating charities an overlay method under which participating banks offer the program on either an automatic or opt-in basis as an added benefit for all cardholders in an existing portfolio in both cases company will institute procedures described below procedures intended to ensure that before a participating cardholder can claim a charitable_contribution_deduction for rebates the cardholder has indicated in an unambiguous and affirmative manner that the cardholder is aware of the right to receive the rebates personally and has instead made a voluntary election election to contribute those rebates to a charitable_organization or organizations b direct solicitation procedures i election in application when an individual joins the program as the result of direct solicitation by a participating charity the election will normally be contained on the application_for the card the application will inform the cardholder that the rebates may either be donated to the soliciting charity or to another charity or charities participating in the program or retained by the cardholder the election will state that if the cardholder chooses to donate rebates the rebates may be deductible for federal tax purposes if the cardholder itemizes deductions the election will also inform cardholders that if they choose to retain rebates the rebates are not deductible both options will be presented together in the same typeface and font the applicant cardholder will be required to indicate affirmatively - for example by checking an empty box - which of the two options the cardholder intends to select if the cardholder elects to retain rebates personally rebates will be credited back to the cardholder's account by company in such a case any statement showing the amount of rebates earned by the cardholder will state that they are not deductible if the cardholder elects to donate the rebates to a charity rebates will be transferred from participating merchants to company and subsequently transferred to the charity as described above cardholders who elect to donate will be notified typically in a year- end statement of the amount of rebates transferred to the charity and will be informed that those amounts are deductible subject_to the requirements and limitations of the internal_revenue_code if no affirmative election is made rebates will still be accumulated and transferred to the soliciting charity and the cardholder will be informed of the transferred amounts in this case however any statement showing rebate amounts transferred to the charity will inform the cardholder that the rebate amounts like the basis point donations are not deductible plr-145990-01 ii election in welcome letter because of the number of issuing banks that may be involved and because of possible legal restrictions concerning disclosures on credit card applications company cannot represent that the election will always be included directly on the application if it is not then the election will be included in a subsequent welcome letter from company to the individual cardholder company will be able to track applications that have or have not included the election and will provide the welcome letters accordingly an election included in a welcome letter will be substantially the same as an election included in an application it will inform cardholders of their option either to donate or retain rebates and the corresponding tax consequences both options will be presented together in the same typeface and font the applicant cardholder will be asked to indicate affirmatively which option the cardholder intends to select - for example by checking an empty box on the welcome letter or on a reply card - and to return the election to company the default procedure unless and until a cardholder responds will be that rebates are transferred to the soliciting charity however any rebates that accrue prior to the receipt and processing of a cardholder's election will not be deductible and any statement that is furnished to the cardholder will indicate clearly which amounts are deductible and which are not ii election on website company maintains a website on the internet prospective cardholders will be able to apply for an account using the website and will be able to make the election on the website the manner of presenting the election the options offered and the procedures company will follow will be substantially the same as in the case of an election included on a paper application or in a welcome letter for example the option either to donate or retain rebates will be presented together in the same typeface and font and the applicant cardholder will be asked to indicate affirmatively which option the cardholder intends to select iii effect of election and change_of election an election or the default procedure in the absence of an affirmative election will remain in effect for all purchases and rebates until company receives affirmative notification of a subsequent election or change_of election for example a cardholder who elects to donate rebates to a charity cannot change that election on a purchase- by-purchase basis or with respect to purchases that have already been made however a cardholder will be able to make or change an election for future purchases at any time through a procedure that is not unduly burdensome reflects an affirmative choice by the cardholder and is disclosed at the time of and in the same manner as the original election methods of making or changing an election may include for example mail e-mail use of the website or an automated telephone pin number method if a method is provided for electing to donate rebates to charity a cardholder will be able to elect to retain rebates personally using the same method an election or plr-145990-01 change_of election will apply to rebates accruing after the election is received and processed by company for example a cardholder may change the designation of the charity to which rebates are donated or the cardholder may elect to retain the rebates personally instead in the latter case rebates received after company receives and processes the change_of election will be credited back to the cardholder’s account and will be identified as nondeductible in any statement furnished to the cardholder similarly a cardholder who originally elected to retain the rebates or made no affirmative election may subsequently make an affirmative election to waive the right to receive the rebates and donate them to a charity or charities in this case only rebates received after company receives and processes the notification will be identified as deductible c overlay method procedures under the overlay method participating banks will be given the option either to have all their existing and new cardholders entered into the program as an added benefit to their other card privileges or create the opportunity for each existing and new cardholder to join the program on an opt-in basis if the bank elects to join the program on an added benefit basis there will be no opportunity to advise existing cardholders in advance about the program the cardholder will receive notification of the added benefit in a welcome letter which will advise the cardholder of the election in the same manner as described above for welcome letters that are sent in connection with a direct solicitation for prospective cardholders the election will be disclosed either in the application where possible or in a welcome letter in the same manner as in the case of a direct solicitation if the participating bank elects to provide the program as an opt-in benefit the cardholder will not be enrolled into the program until an election is made the overlay method differs from the direct solicitation method in that in the absence of an election by a cardholder to donate rebates to a specific charity the default will be that rebates will be contributed to a pool of charities participating in the program in the local community a cardholder making an election will be able to choose between directing the rebates to a particular charity to the pool or to the cardholder personally in all other respects the overlay method will function in the same manner as the direct solicitation method in particular cardholders will be advised that basis point donations are never deductible and only rebates that are transferred to charities after the cardholder makes an affirmative election are deductible taxpayer’s election taxpayer intends to enroll in the program and using one of the procedures described above elect to donate rebates generated through purchases from participating plr-145990-01 merchants to a participating charitable_organization that is eligible to receive tax deductible contributions under sec_170 ruling_request - charitable_contribution under sec_170 law and analysis taxpayer first asks us to rule that under the following circumstances he has made a donation that is a charitable_contribution deductible under sec_170 of the code by using a procedure described above taxpayer elects to donate rebates generated by his purchases made by brand card to charity after making the election taxpayer purchases merchandise from a participating merchant using a brand card and company receives a rebate from the participating merchant which it subsequently pays over to charity a charitable_contribution must be made voluntarily and with donative_intent u s v american bar endowment 477_us_105 in american bar endowment a membership_organization maintained a group_insurance program for its members as a condition of participating in the insurance program members were required to assign refunds from their premiums to the organization every year a portion of the insurance premiums_paid by members was refunded to the organization the organization used these refunds to fund charitable grants members participating in the group_insurance program claimed charitable_contribution deductions under sec_170 for their pro-rata shares of the refund amounts that funded charitable activities the supreme court concluded that there was no voluntary payment of money or property the court held that since the members could not demonstrate that they had intentionally contributed money in excess of the value of the insurance they received they were not allowed a charitable_contribution_deduction although one member demonstrated that he was eligible for an insurance program that offered lower premiums he did not establish donative_intent because he failed to show that he was aware of that alternative during the years at issue u s pincite the court suggested that it would have reached a different result if the organization were to give each member a choice between retaining the member's pro-rata share of dividends or assigning them to the organization id pincite revrul_70_419 1970_2_cb_5 holds that a taxpayer may deduct the amount of a state tax_refund to which it is entitled but for which it does not file an application provided the state is affirmatively notified of the gift by the taxpayer where no affirmative action is taken by the taxpayer and the statute_of_limitations within which to file the application_for refund is allowed to expire no charitable deduction under sec_170 is allowed in the present case taxpayer will have the choice referred to in american bar endowment he will have the opportunity to donate the rebates held by company on his behalf to a charity or to direct company to pay them to him company has instituted procedures to ensure that before a participating cardholder can claim a charitable plr-145990-01 contribution deduction for rebates the cardholder has indicated in an unambiguous and affirmative manner that the cardholder is aware of the right to receive the rebates personally and has instead made a voluntary election to contribute those rebates to charity see american bar endowment u s pincite revrul_70_419 once he elects to donate rebates to charity taxpayer will not be able to change that election on a purchase-by-purchase basis or with respect to purchases that have already been made however taxpayer will be able to change his election at any time for future purchases this element of choice distinguishes the company program from the group_insurance program at issue in american bar endowment where those who wished to participate in the group_insurance program could not decline to have their premium refunds transferred to a charitable_organization the opportunity to decide whether rebates will be made to a charity or received personally and the affirmative decision to donate the rebates render the payments voluntary by contrast the program’s bank basis point donations are not deductible by taxpayer - even though taxpayer can designate the recipient charity - because taxpayer never has the option to receive those amounts personally if taxpayer complies with the substantiation requirements under sec_170 and all of the other requirements of sec_170 he will be allowed a charitable_contribution_deduction for the donation of his rebate ruling_request - year of deduction revrul_78_38 1978_1_cb_67 holds that a charitable_contribution effected by means of a bank credit card is deductible in the year the charge is made however in the present case although the charitable_contribution arises as a result of taxpayer’s purchase of an item using a credit card the charitable_contribution is not actually made by use of the card revrul_55_192 1955_1_cb_294 concludes that the portion of a social club’s membership dues earmarked by a taxpayer for distribution to a qualified charity and paid to the club’s treasurer may give rise to a deductible charitable_contribution because the social club’s treasurer also serves as an authorized agent of the donee charitable_organization the ruling allows the deduction in the year the dues are paid to the treasurer the ruling states that if the treasurer had not been designated by the charitable_organization as its agent the contributions would have been deductible only in the year in which they were actually transferred to the charitable_organization in revrul_85_184 1985_2_cb_84 a utility company enters into an agreement with a local chapter of a charitable_organization to collect contributions for a program providing emergency energy assistance to elderly and handicapped persons the charity designates the utility company as its authorized agent to collect contributions on the charity’s behalf utility company customers are given the opportunity to make contributions to the emergency energy assistance program by making payments to the utility company in an amount earmarked by the customer for donation in excess of plr-145990-01 their monthly bills the revenue_ruling holds that customers making such extra payments are entitled to a deduction for a charitable_contribution under sec_170 as the utility company is acting as the agent for the charity revrul_85_184 holds that the deduction is allowed in the taxable_year the extra payment is made to the utility company a charitable_contribution paid to an agent of a charitable_organization is deductible when paid to the agent sec_1_170a-1 of the income_tax regulations see also revrul_55_192 and revrul_85_184 in the present case however company does not serve as the agent for a charity with respect to merchant rebates during the time the rebates are held by company they are available in the event of any charge-back return or dispute resolution connected with the purchase thus taxpayer retains a degree of control and benefit with respect to the funds a charity does not have an absolute right to any rebates until company actually transfers the amounts to the charity in substance company is acting on behalf of taxpayer not the recipient charity until the rebates are transferred to the charity delivery to a third party for subsequent delivery to a charitable_organization does not satisfy the requirement of delivery 45_tc_106 steele's mills v commissioner 4_bta_960 there is no delivery of a charitable_contribution when company receives an amount on behalf of taxpayer delivery occurs when company transfers the amount to the recipient charity therefore taxpayer will be entitled to claim a charitable_contribution_deduction for the tax_year in which company transfers rebates it holds on taxpayer's behalf to the recipient charity ruling_request - application of sec_170 sec_170 provides that no deduction is allowed under sec_170 for a contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of sec_170 if company makes a lump-sum transfer of dollar_figure or more to a charity taxpayer must have the substantiation required by sec_170 because as stated above the donation occurs when company transfers the amount to the recipient charity a payment of dollar_figure or more is subject_to sec_170 even if it is the aggregate of separate rebates company will supply all participating charities with the information necessary for the charities to provide the required substantiation ruling_request - rebates not included in income a rebate received from the party to whom the buyer directly or indirectly paid the purchase_price for an item is a reduction in the purchase_price of the item it is not an accession to wealth and is not includible in the buyer’s gross_income revrul_76_96 1976_1_cb_23 revrul_84_41 1984_1_cb_130 plr-145990-01 in this case when taxpayer purchases a product from a participating merchant company receives from the merchant a rebate on behalf of taxpayer taxpayer may elect to receive rebates personally or donate them to a charity regardless of taxpayer’s election this rebate constitutes a reduction in the purchase_price of the product that pursuant to revrul_76_96 and revrul_84_41 is not includible in taxpayer’s gross_income a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter for example no opinion is expressed about the tax consequences of the program to company or to participating merchants banks or charities this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely paul m ritenour chief branch office of associate chief_counsel income_tax accounting
